DAUKSCH, Judge,
concurring.
This is an appeal from an order dismissing a plaintiffs case for violation of discovery orders. Many lawyers and trial judges have complained that violations of discovery orders usually go unpunished and therefore such orders are not taken very seriously.
While I accede to the wishes of the majority here not to write an opinion, I am moved to make public note of the fact that this court does look very seriously upon disobeyance of court orders and that discovery orders are nothing less than court orders. Although dismissal of an entire case is the ultimate sanction, the facts here warrant it and the trial judge is properly affirmed.